Citation Nr: 1124275	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The competent evidence of record, on balance, establishes that the Veteran's current bilateral hearing loss was not first manifest in service or within one year thereafter and is not otherwise etiologically related to service.

2.  The competent evidence of record, on balance, establishes that the Veteran's current tinnitus was not first manifest in service and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a letter fully compliant with the provisions of 38 C.F.R. § 3.159(b) and the holding of Dingess/Hartman was furnished to the Veteran in September 2007, prior to the appealed February 2008 rating decision.

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Veteran was afforded a fully adequate VA audiological examination in January 2008, conducted by an examiner who reviewed the claims file, performed the audiological testing specified in 38 C.F.R. § 3.385, considered the Veteran's lay history, and offered an etiology opinion supported by a detailed rationale.  The RO also obtained treatment records from multiple VA locations both prior to and after the examination, as well as service treatment records.  The Veteran has not specified any additional relevant treatment from other VA facilities or from non-VA providers for which efforts to obtain corresponding records are necessary.  Rather, in his June 2007 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), he noted that he had received medical treatment only from "C+P."

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including such organic neurological diseases as sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Notably, in Charles v. Principi, 16 Vet. App. 370, 374 (2002), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus was among the disorders capable of lay observation, with the Veteran competent to render a continuity-of-symptomatology opinion.  

As to credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the Veteran's June 1965 service enlistment examination report contains the following pure tone thresholds (presumed to be in ASA units and converted to ISO (ANSI) units), in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
-5
LEFT
25
15
5
0
-5

The service treatment records contain no further documentation of audiological or other ear problems.  The June 1969 separation examination report contains only whispered voice findings of 15/15 bilaterally, with no audiometric testing performed and no other ear problems noted.  There is no corresponding Report of Medical History from that date.

Subsequent to service, in September 2003, the Veteran underwent an initial VA audiological evaluation for an ear infection in the left ear, with an onset over eight months earlier.  Symptoms included a "popping" sensation in the left ear for three to four days, drainage, and "seashell" sounds.  The Veteran reported noise exposure in the Navy as an electrician on board a destroyer but also described noise exposure as a carpenter for over 20 years without ear protection and a water skiing accident approximately 10 years ago resulting in a left ear injury and bleeding.  Audiological testing revealed hearing loss bilaterally, and subsequent VA records indicate that the Veteran underwent multiple surgical procedures on his left ear for chronic ear cholesteatoma.  A ringing noise in the left ear was described in May 2007.  Tinnitus, left greater than right, was reported in June 2007.  

The Veteran underwent a VA audiological examination in January 2008, with an audiologist who reviewed his claims file.  During the examination, the Veteran confirmed both in-service and post-service noise exposure.  As to tinnitus, the Veteran was unable to recall the date of onset.  The examination confirmed bilateral hearing loss, as defined under 38 C.F.R. § 3.385.  As to the etiology of both hearing loss and tinnitus, the examiner found that both disorders were not caused by or a result of military noise exposure.  The examiner based this opinion on the in-service hearing tests, the history of left ear cholesteatoma, and the fact that the configuration of the audiogram was "not consistent with noise[-]induced hearing loss."

The Board has reviewed the above evidence, along with the Veteran's relatively sparse lay statements in this case.  As to hearing loss, it is evident from the January 2008 VA examination report, the February 2008 Notice of Disagreement, and the October 2008 Substantive Appeal that he believes that in-service noise exposure was a factor in the development of bilateral hearing loss.  The Veteran has never specifically stated, however, whether or not his hearing loss has been continuous since service.  Any opinion from this Veteran that concerns mere causation, rather than continuity-of-symptomatology, would not be competent evidence, as a layperson without the requisite training or credentials in audiology or ear disease medicine would not be capable of opining on a matter of causation requiring medical knowledge.  38 C.F.R. § 3.159(a)(2).  Even assuming that the Veteran has, by implication, asserted continuity-of-symptomatology of hearing loss since service, he nevertheless lacks the training or credentials to ascertain whether such hearing loss constituted a disability (under 38 C.F.R. § 3.385) in service or within one year thereafter.  In summary, the Veteran's lay contentions as to the etiology of the bilateral hearing loss disability are of no more than minimal probative value and are very substantially outweighed by the absence of in-service findings, the multi-decade gap between separation from service and initial post-service treatment, and the unfavorable opinion of the January 2008 VA examiner.  Again, the fact that the VA examiner reviewed the claims file, conducted thorough testing, considered the Veteran's reported history, and provided an opinion supported by a detailed rationale renders the examination opinion to be of very high probative value.   

With tinnitus, the Board is certainly aware of the holding in Charles as to the Veteran's competency to observe continuous symptoms of tinnitus.  However, that Court case is distinguishable from the facts presently before the Board.  Notably, the Veteran in Charles asserted that tinnitus had existed continuously since service.  In the present case, the Veteran has never specifically asserted that tinnitus was first manifest in service and continuous thereafter.  In fact, during his January 2008 examination, he was unable to provide a date of onset of tinnitus.  Therefore, to the extent that the Veteran has asserted that tinnitus is etiologically related to service, he has provided an opinion that does not constitute competent evidence under 38 C.F.R. § 3.159(a)(2) in light of his lack of training or credentials in audiology or ear disease medicine.  Moreover, as with bilateral hearing loss, his contentions are very substantially outweighed by the negative in-service findings, the lengthy gap between separation from service and initial post-service treatment, and the unfavorable but highly probative opinion of the January 2008 VA examiner.  

As a final matter, the Board notes that the Veteran's representative asserted in a May 2011 brief that a further VA opinion was needed because the January 2008 VA examiner's opinion as to etiology was based upon the "unscientific finding" of whispered voice testing.  The Board would point out, however, that the examiner specified multiple factors, including the Veteran's history of a left ear cholesteatoma and the configuration of the current hearing loss, as a basis for the opinion.  The Board also notes that the examiner had the benefit of reviewing the entire claims file, which contains ample evidence of other possible intervening causes (e.g., post-service occupational noise exposure, left ear cholesteatoma, and a water skiing injury to the left ear).  As such, the Board finds that it can confidently rely upon the VA examiner's opinion in rendering a determination in this case.

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and these claims must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
M. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


